 WOODRUFF & SONS, INCWoodruff & Sons, Inc. and Edward W. Scurek. Case7-CA-17917November 10, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 31, 1981, Administrative Law JudgeRichard H. Beddow, Jr., issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We disagree with the Administrative LawJudge's conclusion that Respondent violated Sec-tion 8(a)(1) of the Act by discharging truckdriverEdward Scurek for engaging in protected concert-ed activity when complaining about a paycheckshortage and filing an assault charge against a su-pervisor.The record overwhelmingly substantiates Re-spondent's claim that it discharged Scurek solelybecause of repeated costly damage sustained by thetruck he operated. Even assuming that the paycomplaint at issue here was a factor in Scurek's ter-mination, we would find that Scurek forfeited theAct's protection by the opprobrious manner inwhich he pressed the complaint.Respondent is a general contractor engaged inthe installation of sewer and water lines. Scurekwas employed as a truckdriver for Respondentfrom August 1977 until his discharge on May 9,1980.2 As a member of Teamsters Local 298, andunder its collective-bargaining contract with Re-spondent, Scurek filed four grievances assertingvarious wage claims between October 1977 andApril 1980. In addition, during the first 4 months of1980, he complained about paycheck shortages tohis immediate supervisors on between 5 to 10 occa-sions. At no time during these instances did Re-spondent take any discriminatory action againstI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.All subsequent dates refer to 1980, unless otherwise stated.265 NLRB No. 43Scurek because of those complaints, and most ofhis claims were promptly and fully paid. Further,Respondent has received between 40 and 50 em-ployee complaints a year about pay shortages, andmistakes have been corrected by the next paydaywith a minimum of dispute. No employees haveever been disciplined or retaliated against for ques-tioning the accuracy of their paychecks.The pay complaint found by the AdministrativeLaw Judge to be protected concerted activityarose on May 1. Upon receiving his paycheck thatday, Scurek immediately told his foreman that hehad been shorted 11-1/2 hours. Later that day,Scurek complained to Superintendent Mangus thathis check was short 11-1/2 hours, declared that hewas "goddamn sick and tired of getting f- by thecompany," and asked what was going to be doneabout it. After some further discussion, Mangus ad-vised Scurek that a corrected check would beissued the next day and Scurek left the jobsite.On May 2, Mangus warned Scurek to move histruck off unlevel ground at a jobsite so that itwould not tip over and ordered Scurek not to readmagazines while in his truck on the job. This wasnot the first time that Scurek had been admonishedby supervisory personnel about operating his truckin an improper manner. Foreman Cook had warnedhim several times previously not to dump his truckwhen the truck was not level. Mangus and Re-spondent's officer, Fred Woodruff, had warnedScurek several times about overloading his truckand driving it too fast on rough terrain. Scurekhimself admitted that Respondent's officials "hol-lered at him" every time he tore the drive line outof his truck.Later the same day, Mangus gave Scurek a cor-rected paycheck for an additional 9-1/2 hours,rather than the 11-1/2 claimed. When Scurek askedthe reason for the discrepancy, Mangus told himthat the payroll office said it was getting tired ofScurek cheating on his timecards and that he wasnot entitled to the 2 hours. Scurek replied, "We'llsee about this." Mangus said, "Well, nobody isgoing to back you up on your timecard for cheat-ing." Scurek then allegedly shouted at Mangus:"F- Roy Woodruff, F- Fred Woodruff, and F-the Union."3Mangus replied that Scurek shouldquit if he did not like it there. Scurek responded byshaking his finger in Mangus' face and declaring: "Iwouldn't give you that satisfaction. All you gotI Roy Woodruff is Respondent's president and Fred Woodruff exer-cises day-to-day control over Respondent's operations. Scurek denied ut-tering this portion of the profanity alleged to have occurred on May 2.The Administrative Law Judge did not resolve the credibility conflict be-tween Scurek and Mangus, but we note that there is no dispute thatScurek did use the same profanity on the previous day, and no disputethat he made the other remarks and gestures to Mangus on May 2.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround here is a bunch of suckasses." As Scurekwalked away, Mangus jumped out of his pickuptruck, asked Scurek "Who is a suckass?" and put aheadlock on him for 10-15 seconds. When Scurekdemanded that he be let loose, Mangus complied.Later that evening, Scurek met with a police offi-cer about the scuffle, and on May 5 he signed anassault complaint and a warrant was issued forMangus.At a jobsite on May 8, Scurek backed his truckbeyond the level ground where it should havebeen, and the vehicle stuck in a newly filled area.In trying to free the truck, Scurek broke its shortshaft and damaged the ring and pinion gears. Itwas the second time within a month that the shortshaft on the truck had broken while Scurek droveit, and the fourth time in 18 months that the ringand pinion gears were damaged while he operatedthe truck. Mangus was summoned to the site,where he ascertained what had happened and in-spected the damage to the truck. Mangus decidedto discharge Scurek at that time. On May 9, Scurekwas given his final paycheck and told that his serv-ices were no longer needed.The evidence shows that the Mack dump truckdriven exclusively by Scurek between November20, 1978, and May 8, 1980, required major repairson its drive line and suspension system on 12 differ-ent occasions. Specifically, four times during thatperiod the ring and pinion gears on the truck weredamaged and had to be replaced at a cost of be-tween $1,000 and $2,000 each time; the U-bolts onthe truck were damaged and had to be repaired onfour different occasions; the short shaft had to bereplaced twice, at a cost of $700 each time; thecenter trunnion had to be repaired once at a cost of$500; and a broken rear spring had to be replacedat a cost of $550.By contrast, only 3 of Respondent's other 14Mack dump trucks needed major repairs of anykind during the same 18-month period, and each ofthose 3 required only I such repair. Moreover,Scurek's truck was the only 1 of Respondent's 15Mack dump trucks that needed repairs to the ringand pinion gears, short shaft, center trunnion, or U-bolts. Respondent's lead mechanic, Donald Kloss,credibly testified that Scurek's truck required somany more major repairs solely because of driverabuse. As mentioned above, supervisors warnedScurek several times that he was operating histruck improperly, and there is uncontradicted evi-dence that the infractions for which he was repri-manded were of the type which would cause theparticular damage sustained by his vehicle.4The Administrative Law Judge determined that"it appears that the record of repetitive repairs [toScurek's truck] could be equally attributable to" analleged company controlled practice of overload-ing vehicles, inherent defects in the truck, or inad-equate or improper maintenance. He thereforefound that Respondent's asserted justification was apretext and not the real motive for the discharge.The real motive, according to the AdministrativeLaw Judge, was Scurek's protected concerted ac-tivity in complaining about the pay shortage and infiling the related assault charge against Mangus.The Administrative Law Judge held that Scurek'sbehavior while pursuing his wage claim was not soopprobrious that he lost the Act's protection, inas-much as he did not refuse to obey any direct orderand did not physically threaten anyone.We find the Administrative Law Judge's Deci-sion erroneous both in law and in fact. He appliedthe wrong standard of proof in assessing Respond-ent's motivation, and he failed to give properweight to evidence indicating an absence of unlaw-ful animus, no disparate treatment of Scurek, andthe lack of suspicious timing. Further, even if Scur-ek's wage complaint contributed to his discharge,he forfeited the Act's protection by his May 2 out-burst against Mangus.The Administrative Law Judge improperly re-quired Respondent to show that the extraordinarydamage sustained by Scurek's truck was in fact re-lated to the way in which he drove it. Instead, Re-spondent merely needed to show that it relied onthe damage as the real reason for firing Scurek.Such reliance in this case is shown by abundantevidence that Respondent had reasonable groundsfor believing Scurek caused the damage. None ofRespondent's other trucks met with the same typeor frequency of damage as did Scurek's, and thedamage occurred only when he drove it. Thesefacts also belie the Administrative Law Judge'sspeculation that the damage was the result of over-loading, inherent defects, or improper maintenance.Even if Respondent's belief that Scurek was re-sponsible for the damage were mistaken, or un-founded, more is required to find that its motiva-tion for firing him was unlawful. In this regard, therecord fails to support a finding that Respondentharbored animus towards Scurek because of his ex-ercise of protected activity. As mentioned earlier,Respondent's employees frequently complainedabout pay shortages, and Respondent has never re-4 For example, dumping a load when the truck is not level, moving thetruck over rough terrain with the box partially raised, and spinning thewheels in an attempt to free the truck from soft dirt near a trench.346 WOODRUFF & SONS. INC.taliated against any employee-including Scurek-for doing so. Further, Respondent adjusted Scur-ek's paycheck upwards by 9-1/2 hours within 1day after his May I claim of a shortage. This wasdone in spite of Scurek's obscene vituperations incomplaining about the shortage and contrary toRespondent's usual policy of waiting until the nextweek's paycheck to correct errors in wage pay-ments.The timing of the relevant events in this casealso does not support an inference that Scurek wasdischarged because of his pay complaint or assaultcharge. Scurek voiced his pay claim on both MayI and 2, and the Administrative Law Judge foundthat Mangus knew of the assault charge on May 5.Respondent did not fire Scurek on any of thesedates. The decision to discharge him was made onMay 8, immediately after he tore up the drive lineof his truck for the second time within a month.The event close in time to the discharge was themajor damaging of Scurek's truck, not his payclaim or assault charge. Further, in light of therepair history of Scurek's truck and repeated warn-ings about his reckless driving, the last of whichhad been given on May 2, there is no basis fordrawing the inference that Respondent simplywaited for an opportunity to seize upon damage toScurek's truck in order to mask its true motive indischarging him.Even assuming that Scurek's wage complaint andthe resultant assault charge were factors in Scur-ek's discharge, we find merit in Respondent's con-tention that Scurek relinquished any protection hemight have had under the Act when on May 2 heshook his finger in Mangus' face and broke into anunprovoked outburst of obscenities. Although theBoard long has recognized that an employee's rightto engage in protected activity permits someleeway for impulsive behavior, this must be bal-anced against the employer's right to maintainorder and respect. Accordingly, the Board hasfound that an employee's use of obscenity was pro-tected where it constituted a spontaneous outburstduring the heat of a formal grievance proceedingor contract negotiations, or was provoked by anemployer's unfair labor practice. The Board, how-ever, consistently has held that even an employeewho is engaged in protected activity can, by op-probrious conduct, lose the Act's protection.5Here, Scurek's personal and vulgar attack onMangus and his fellow employees was not part ofthe res gestae of his arguably protected complaintabout his pay. The outburst did not arise in the' See Clark Equoment Company, 250 NLRB 1333 (1980); New PhocGear, Division of Chrysler Corporation, 249 NLRB 1102 (1980); AtlanticSteel Company, 245 NLRB 814 (1979).context of a formal grievance proceeding or con-tract negotiations, or in response to an employer'sunfair labor practice. In fact, Scurek disregardedthe orderly procedures established under the col-lective-bargaining contract for pursuing wageclaims, and instead resorted to insubordination. Theevidence clearly shows that the physical encounterbetween Mangus and Scurek resulted from the lat-ter's comments and gestures about his fellow em-ployees and Mangus, not from Scurek's demand foran additional 2 hours' pay. Since Mangus grabbedhim as a reaction to such unprotected behavior,Scurek's subsequent filing of assault charges againstMangus also was unprotected. Under the circum-stances, Scurek crossed the line separating accept-able from unacceptable behavior during his con-frontation with Mangus on May 2, and thereforethat conduct, even if relied on as a reason for Scur-ek's discharge, cannot form the basis for findingthat Respondent violated the Act.In view of the overwhelming evidence establish-ing Respondent's reliance on a legitimate reason forScurek's discharge-i.e., the repeated majordamage to his truck-as well as the lack of evi-dence of animus, suspicious timing, or disparatetreatment, and, finally, the unprotected nature ofScurek's conduct, we find that the General Counselhas failed to sustain his allegation of discriminatorymotivation. Accordingly, the complaint is dis-missed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:Based on my reading of the credited record evi-dence, I dissent from my colleagues' finding thatScurek's manner of protesting his pay shortage wasunprotected, and their reversal of the Administra-tive Law Judge's finding that Respondent dis-charged Scurek for engaging in those "protected"activities, in violation of Section 8(aXl) of the Act.Scurek's May 1, 1980, paycheck, which wasshort by 11-1/2 hours or approximately 25 percent,was but the most recent in a long series of payrollerrors by Respondent. The Administrative LawJudge found, and the majority does not dispute,that Scurek's complaint to management on thatday, which included some profanity, constitutedprotected concerted activity.6Our disagreement* Merlyn Bunney and Clarene Bunney. Partners d/b/l Bunney BerConstruction Company, 139 NLRB 1516 (1962); Interboro Contrctors Inc,157 NLRB 1295 (1965).347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpertains to the propriety of Scurek's subsequentconduct beginning on May 2, when he asked Su-perintendent Mangus why the corrected paycheckwas for only 9-1/2 hours. According to the cred-ited evidence, Mangus responded that it was be-cause he (Scurek) had cheated on his timecards,and he summarily dismissed Scurek's claim for theadditional 2 hours as fraudulent. Scurek reacted toMangus' false7accusation with obscene languageand a finger gesture, which caused Mangus to losehis temper and put a headlock on Scurek for about15 seconds before turning him loose. Thereafter,Scurek filed an assault complaint against Mangusthat resulted in a warrant on May 5, which Re-spondent received notice of that same day.The majority has mistakenly found that Scurek's"unprotected outburst of obscenities" and finger-shaking in Mangus' face on May 2 was a personaland vulgar attack on Mangus and his fellow em-ployees, and that it was not a part of the res gestaeof the pay complaint. Consequently, the majorityconcluded, Scurek's conduct was beyond thebounds of the Act's protection. I disagree, for it isclear that Scurek's language and finger gesturewere merely spontaneous reactions to the provoca-tion of having been called a liar or a cheat,8ratherthan calculated acts of insubordination. Further-more, the false accusation by Mangus-which trig-gered Scurek's conduct-related directly to themerits of Scurek's pay claim and therefore was partof its res gestae. On the other hand, Mangus' loss oftemper escalated mere words and gestures into aphysical assault, and led Scurek to engage in thefurther protected act of filing an assault complaint.As Scurek's behavior was a natural response toprovocation by Respondent's agent, I find no basisfor finding that Scurek acted in an improper or un-protected manner in pressing his pay shortage com-plaint.I further disagree with the majority's finding thatRespondent harbored no animus toward Scurekwhom it allegedly terminated for causing repeatedand costly damage to the truck he operated. Iwould, for the following reasons, affirm the Ad-ministrative Law Judge's finding that Respondent'sasserted basis for discharging him was a pretext,and the true motive was Scurek's protected activi-ties. Ample proof of Mangus' animus is revealed byevidence that Scurek's conduct on May 2 irritatedMangus to the point of losing his temper and re-sorting to physical force, and that the assault war-rant which Scurek instigated was an admitted7 The Administrative Law Judge found that Mangus' accusation wasbaseless, and that the corrected paycheck should have included an addi-tional hour of "show up" pay.8 Cf. New Process Gear, Division of Chrysler Corporation, 249 NLRB1102 (1980).source of consternation to Mangus.9Further, cred-ited evidence discloses that Mangus possessedfiring authority, made the decision to dischargeScurek at the time of his truck breakdown on May8, and implemented his discharge decision via atelephone conversation with President Roy Wood-ruff on May 9. Mangus in that conversation fedWoodruff selected and limited information aboutScurek in an effort to have Scurek's dischargeorder emanate from Woodruff. Thus, Mangus in-formed Woodruff of Scurek's recent truck break-down and also disclosed to Woodruff, for the firsttime, that Scurek had caused similar truck damageson several earlier occasions. He further advisedWoodruff of his May 2 incident with Scurek, in-cluding Scurek's use of profanity and his headlockon Scurek, but he did not mention either the as-sault warrant or the existence of Scurek's underly-ing pay dispute. Woodruff predictably respondedthat Scurek deserved to be discharged in both in-stances.It is clear from the foregoing that Mangus' at-tempts to contrive the discharge of Scurek byWoodruff was designed to conceal his own deci-sion to terminate Scurek for engaging in protectedactivities. In such circumstances, it is immaterialwhether Scurek was in fact responsible for histruck's numerous breakdowns, or whether Wood-ruff truly believed that he was firing Scurek forthat reason. However, it is noteworthy in that con-nection that prior to his protected pay protests andfiling of the assault complaint, Scurek received nowritten warnings or discipline concerning the re-peated truck repairs, and even Respondent's presi-dent had been unaware of that matter. According-ly, I find that Mangus' real and only reason for dis-charging Scurek was for engaging in the aforesaidprotected concerted activities, and that Respondentthereby violated Section 8(a)(1) of the Act.9 At the hearing, Mangus admitted being "upset with himself forhaving lost his temper and putting his hands on Scurek."DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW, JR., Administrative Law Judge:This matter was heard in St. Joseph, Michigan, on April2 and 3, 1981. The proceeding is based upon a chargefiled June 20, 1980, by Edward W. Scurek, an individual.The General Counsel's complaint alleges that the Re-spondent, Woodruff & Sons, Inc., of Michigan City, In-diana, violated Section 8(a)(1) of the National Labor Re-lations Act through actions taken which included harass-ment, assault, and discharge as a result of the ChargingParties' exercise of rights protected by Section 7 of theAct.348 WOODRUFF & SONS, INC.Briefs were filed on or before May 28, 1981, by theGeneral Counsel and Respondent. Upon a review of theentire record in this case and from my observation of thewitnesses and their demeanor, I make the following find-ings.FINDINGS OF FACTI. JURISDICTIONBy stipulation Respondent admits that at all times ma-terial herein it is and has been an employer engaged inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, Local 298(the Union), is a labor organization within the meaningof Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a well-established general contractor,primarily engaged in the installation of sewer and waterlines. It conducts operations out of Michigan City, Indi-ana, and Bradenton, Florida. The latter operation is non-union, however, its other operations are conducted undercontracts with various Teamsters local unions, includinga contract covering Indiana operations and one operationin Michigan. Respondent's Michigan City operation has10 or more collective-bargaining agreements with var-ious labor organizations, and, at any given time, it gener-ally employs 150 to 200 workers with work in progressat several locations within a 75-mile radius of MichiganCity. Roy Woodruff, president of Respondent, operatesthe Company from its Florida office. He visits MichiganCity several times a year and otherwise controls oper-ations through his brother, Fred, who has day-to-daycontrol, and through weekly telephone contacts with su-pervisory personnel. He last worked out of MichiganCity 8 years ago.Edward W. Scurek, the Charging Party, was hired byRespondent as a truckdriver in August 1977, and wasdischarged on May 9, 1980. During his employmentScurek drove a tri-axle truck, No. 508. Scurek was amember of Local 298 of the Union and the contract be-tween Respondent and Local 298 applied to Scurek withrespect to wages and other terms and conditions of em-ployment.In his first 2 years of employment, Scurek filed threegrievances asserting various contractual wage claims. OnApril 15, 1980, he filed a grievance seeking 2 days of payon the basis that a lower seniority employee had workedwhen Scurek had not. In the first 4 months of 1980,when working on a jobsite at Stevensville, Michigan, alocation within 75 miles of Michigan City, Scurek orallycomplained about paycheck shortages to Respondent onbetween 5 and 10 occasions. On these occasions Scurekspoke to either Roland "Butch" Mangus, superintendentof the Stevensville construction project, or Jack Davis,Respondent's public relations man who also had chargeof payroll matters. On some of these occasions Mangusaccused Scurek of "padding" his timecards. During theperiod of his employment, Scurek had never been for-mally disciplined for any reason, although he and otherdrivers had been verbally cautioned regarding speeding.On Thursday (the usual payday), May 1, 1980, a foremangave Scurek his paycheck for the week ending April 26,1980. Scurek immediately informed the foreman that thepaycheck was short 11-1/2 hours. The foreman calledDavis; however, Davis did not contact Scurek duringthe workday. After quitting time on May 1, Scurekdrove his personal pickup rapidly into the jobsite officeparking area, got out yelling that he had been shortened11-1/2 hours on his pay and was "goddamn sick andtired of getting f- by the company." He asked whatwas going to be done about it. Mangus inquired aboutthe shortage and indicated that it could not be checkeduntil the next day. Davis indicated the corrections wouldbe put on the next week's check but Scurek argued thatthe contract called for payment within 6 days and thathe wanted payment that week. Mangus indicated a newcheck would be issued the next day and Scurek left, ac-celerating his pickup rapidly.A. The Events of May 2On Friday, May 2, 1980, about 10 a.m., Dick Kelly,the job foreman, told Scurek that "Butch [Mangus] saysthat you are on unlevel ground, move over a few feet."Scurek complied, although he denies that he was on un-level ground. Mangus then came up to the truck andasked Scurek what he was trying to do. Mangus reachedinto the cab, "grabbed" a magazine, and told Scurek thathe did not want to see him reading "any more magazinesin his truck." Scurek was not reading the magazine atthe time. Scurek asked "what about the other drivers?"and stated that the magazine was personal property.Mangus responded that he did not care, and walkedaway. Immediately after this incident, Scurek dumpedhis load of dirt and drove to a stockpile a mile or moreaway to obtain another load. Mangus followed Scurekthere, watched him load, and followed him back to thejobsite.At or about 3 p.m., Mangus gave Scurek a correctedpaycheck for an additional 9-1/2 hours rather than the11-1/2 claimed. Scurek asked why and was told it wasbecause he cheated on his timecards. Scurek said, "we'llsee about this." Some further discussion occurred andScurek allegedly then said, "F- Roy Woodruff,' F-Fred Woodruff, and F- the Union." Mangus toldScurek to quit if he did not like it there. Scurek gesturedwith his index finger upraised and replied that he wouldnot give Mangus that satisfaction and that, "All you gotaround here is a bunch of suck asses." He turned to walkaway and Mangus then lost his temper, got out of hispickup, grabbed Scurek, and placed him in a headlock.Mangus held Scurek for between 10 or 15 seconds.Scurek attempted to escape Mangus' grasp, and toldMangus to let him loose and that the State of Michiganwould handle this problem. He did not go on the offen-Scurek denies that he used the specific profanity alleged.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive. Mangus then released Scurek, returned to hispickup, and left.Shortly after the assault, Scurek saw a police officer.He briefly spoke to the officer, William Tucker, and ar-ranged a meeting at Scurek's home after working hours.Tucker met with Scurek and Terry Metcalf, a truck-driver who had observed the assault, at Scurek's homethe same evening. This discussion took place outside ofScurek's house near Tucker's marked police car. Scurekand Metcalf observed Mangus (as well as Foreman Cookand Mangus' brother, also a foreman) drive by Scurek'shome during the discussion.On May 5, 1980, at or about 2 p.m., Scurek signed acomplaint and warrant concerning the assault. Later thesame day, officer Tucker allegedly informed Jack Davisthat a warrant had been issued for the arrest of Mangusand that Mangus should turn himself in.2Also on May 5,1980, Mangus directed Davis to write a report of theMay 2, 1980, incident with Scurek regarding the warningon tipping his truck over.B. The Events of May 8Marty Ambs, a heavy-equipment operator for 22 yearswho also had some experience as a mechanic's helper,was the operator of a front-end loader on the Stevens-ville job. He had observed Scurek and found him to be agood driver, with no abusive or eratic habits. Ambs wasbackfilling part of an excavation at the Stevensville siteon May 8, 1980, when Scurek's truck got stuck in anewly filled area. The fill at that spot was a heavy wetclay which had a tendency to "pump" and to be unsta-ble. He observed Scurek twice unsuccessfully attempt todrive out. He did not see Scurek spin his wheels or doanything that might cause damage. The loader washooked to the front of the truck and an attempt wasmade to pull it out. The loader was unable to pull thetruck free and the drive line apparently broke duringthat period of time. The truck was still loaded with fillwhen the attempt was made because the truck was lean-ing to one side and the box could not be raised sufficient-ly to unload. The jobsite foreman, Frank Cook, arrivedafter the damage occurred. He placed a call for assist-ance and approximately 15 minutes later Mangus arrived.He asked what had happened and was told by Ambs thathe tried to pull Scurek out and the truck broke downand he was unable to pull it out with his loader. Mangusthen got a camera from his pickup and took a picture ofScurek's truck.A larger loader arrived a short time later and success-fully pulled the truck out. Ambs was not criticized ordisciplined for his part in the incident; however, he waslaid off in December 1980. Ambs has successfully pulledout other stuck trucks without damage; however, noothers were stuck that same day at his location.Mangus decided to discharge Scurek prior to takingpictures of the incident but did not inform Scurek. (I findthat picture taking under such circumstances was not anI On May 13, 1980, Mangus turned himself into the police (subsequent-ly, a plea of nolo contendere was filed on Mangus' behalf). Both Mangusand Davis allege that this was the day officer Tucker notified them of thewarrant (rather than May 5) and that, prior to May 13, they had noknowledge that charges had been filed.uncommon practice and, thus, it is not shown to be anact of intimidation.) On Friday, May 9, 1980, Davis gaveScurek a final paycheck and, without further explana-tion, told him his services were no longer needed.On the morning of May 9, 1980, Woodruff calledMangus to check on the Stevensville job. During theconversation Mangus told Woodruff that Scurek's truckhad been stuck, and the drive train tore up, and that thiswas about the third time it had occurred (Scurek's al-leged damage to equipment previously had not beenbrought to Woodruff's attention). Woodruff told Mangusthat, if this was the third time, the Company could notafford him and that he should be discharged. Later in thesame conversation Woodruff was informed of the May 2,1980, conflict between Scurek and Mangus, inlcuding thealleged cursing and the admission by Mangus that he hadput a headlock on Scurek. No mention was made of theassault charge filed against Mangus. Woodruff then toldMangus he should have fired Scurek for insubordinationat the time of the cursing incident. Woodruff was un-aware of any pay dispute with Scurek; however, Wood-ruff has a general awareness of other pay incident(where the appropriateness of the paycheck is ques-tioned), which are said to occur 40 to 50 times a year.These occurrences are companywide and mistakes usual-ly are corrected on the next payroll without conflict.C. Equipment MaintenanceRespondent performs all maintenance on its equip-ment. Scurek's truck, No. 408, was I of 15 Mack dumptrucks operated out of Michigan City. The vehicle costbetween $40,000 and $50,000. No. 508, a 1974 model, andone other vehicle were tri-axle units and the rest weredouble-axle. Respondent's lead mechanic, Donald Kloss,maintains records of major maintenance for most of itsvehicles for a period or 4 years. Truck No. 508 is listedfor various repairs on 12 dates between November 20,1978, and May 13, 1980, when the damage of May 8,1980, was repaired. Six of the repairs related to U-bolt orU-joint and one to rear springs. Drive train related re-pairs listed were for ring and pinion gears on three dates(cost $1,000 to $2,000 each), the short shaft ($700 each)once, and both the short shaft and ring and pinion gearsfor May 13, 1980. Only four other vehicles were listedfor similar major repairs.Based upon his experience, Kloss expressed the opin-ion that truck No. 508 required more and repeated repairof similar problems due to driver abuse. Equipment oper-ator Ambs testified that damage to trucks involving ringand pinion and spring shackle U-bolt could be caused byoverloading and operation on difficult terrain, respective-ly. Based on his observations, he considered Scurek'struck to be in poor condition, with a tendency to lean toone side whenever the bed was raised for dumping. Healso indicated that loading of the truck is controlled bythe backhoe operator and that Respondent's trucks werealways loaded to capacity or overloaded.Another Stevensville driver, Terry Metcalf (now laidoff), has driven many of the eight or so double-axleWoodruff trucks and has found that at least two of themwere found to have repeated mechanical problems. He350 WOODRUFF & SONS, INC.also has driven Scurek's truck and considered it to be inbad shape, with excessive vibrations. He consideredScurek to be a good driver. He had had a few argumentswith Mangus about union policies and believes thatMangus has a short temper. He considers the areaworked in on May 8, 1980, to be fairly level and he oth-erwise observed the damage incident and he essentiallyconfirms witness Ambs' description of the event.IV. DISCUSSIONThe General Counsel contends that Scurek engaged intwo specific acts of protected concerted activity; first,the May I complaint about a shortage and, second, theMay 5 filing of the assault charge, and that Respondent'sdischarge of Scurek was a direct result of both activities.Respondent contends that Scurek was not engaged inprotected concerted activity, that Scurek was dischargedfor misconduct, and that his discharge should be consid-ered lawful even if it is found to be motivated in part byprotected activity because it is shown that Scurek wouldhave been discharged in the absence of the protected ac-tivity.Upon a review of the briefs and the entire record, Iam persuaded that the General Counsel has met hisburden of proving an unlawful discharge in violation ofSection 8(a)(l) of the Act. Scurek's individual activitiesto obtain proper pay within the terms of the applicablecollective-bargaining agreement is a concerted protectedactivity within the meaning of the Act. Here, Scurek'spast actions in obtaining pay corrections and his state-ments made during the discussions over his pay indicatehis reliance on his union membership and the union col-lective-bargaining agreement and they reinforce the con-cept that his individual actions have a direct relationshipto the concerted benefit of other union members. More-over, although it is not necessary that the ChargingParty's allegations regarding his pay difference be cor-rect,3it is concluded that his claim for "show up" payon April 24, 1980, was not properly handled by Re-spondent and that he apparently was entitled to anotherhour's pay in addition to the so-called corrected paymentmade on May 2, 1980.The filing of an assault complaint against a supervisoralso is a protected activity; however, the record here hasconflicting testimony as to whether or not Respondentknew of the assault complaint at the time of Scurek's dis-charge. Although Mangus and Davis assert that theywere not informed of a warrant until May 13, 1980, Ifind police officer Tucker's testimony regarding his re-laying of such information to Davis on May 5, 1980, tobe creditable. Moreover, there is other evidence ofrecord showing that Respondent's agents were in a posi-tion to have observed Scurek's contact with the policeon the day of the assault and I conclude that Mangus3 Scurek's testimony indicates that he did not fully understand how hewas expected to compute his daily time in relation to the nearest quarterhour; however, actual punch-in-and-out times were accurately entered onthe same sheet and there was no opportunity for falsification of the totalnumber of hours worked. Moreover, there is no indication that Respond-ent made any effort to instruct Scurek in the proper way to figure histotal hours.knew of the assault complaint prior to Scurek's dis-charge.Although Respondent's Michigan City operations in-volved cooperative union-labor relations, I find that Re-spondent's supervisor, Mangus, is shown to have held ananimus toward Scurek, which animus is corroborated byhis loss of temper and the resulting assault of May 2,1980, and which animus was generated by Scurek'spersistent actions regarding his pay computation.Scurek's initial protected activity was followed withina short time by a series of petty harassments by Mangus,followed by the assault, and followed by dischargewithin the following week. Under these circumstances, Ifind a prima facie showing has been made that protectedconduct was the motivating factor in Scurek's discharge.Respondent has attempted to show that the dischargewould have occurred regardless of any protected con-duct by Scurek because of Scurek's misconduct in dam-aging company equipment and by Scurek's engaging ininsubordinate actions. It also asserts that Scurek shouldbe considered to have relinquished any protection inview of his insubordinate conduct. The right to engagein protected activity permits some leeway for impulsivebehavior which must be balanced against the rights of anemployer to maintain order and respect, New ProcessGear, 249 NLRB 1102 (1980). Here, Scurek was givenno order to stop cursing nor is he shown to have refusedto obey any other order. He did not physically threatenanyone and his cursing is found to have been a spontane-ous reaction made in response to the stress of his facingapparent repetitive pay shortages. His words were notcarried to a point where they should be considered to bea calculated, flagrant act of insubordination that wouldtend to disqualify the employee's protection under theAct.Although Roy Woodruff controls his Company's over-all operations and can order the discharge of employees,local job supervisors such as Mangus also have the au-thority to discharge without seeking his approval. Ac-cordingly, what is most significant is the actual decisionby Mangus to discharge Scurek rather than Woodruffsstatement that Scurek should be discharged because ofhis damage to equipment.Here, the assigned reason for discharge by Woodruff isbased upon select and limited information given Wood-ruff by Mangus. Woodruff was not in day-to-day controlof the Michigan City office and was not in a position tobe knowledgeable of the actual underlying motive fordischarging Scurek. Mangus, as superintendent of theStevensville jobsite where Scurek was employed, wasthe person most responsible for Respondent's motivationand it appears that he sought to shield himself from ac-countability for that motivation by giving his superior,Woodruff, select information that would lead Woodruffto order Scurek's discharge.The real motivating factors for termination, chargeableto Mangus, were irritation over Scurek's persistent payshortage claims and his filing of assault charges. Asnoted, insubordinate conduct was not a controlling con-sideration, and Respondent's claim that Scurek's dis-351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge was motivated by his misconduct with respect todamage to company euqipment is not persuasive.The only prior record of complaint against Scurekconcerned speeding on a residential street. Other driverswere engaged in similar conduct and no individual driv-ers were singled out for discipline at that time. Further-more, there is no persuasive showing that Scurek's driv-ing would have a casual relationship to damage of histruck. Credible evidence was presented that Scurek wasconsidered by his fellow workers to be a good driverwho did not abuse his vehicle. Abuse, if any, wouldappear to be most attributable to the practice of over-loading vehicles, a practice not in the control of the indi-vidual truckdrivers. Although the record of numerousrepairs required for Scurek's truck could be indicative ofan underlying cause of equipment abuse, it appears thatthe abuse could just as well be charged to the companycontrolled practice of overloading vehicles, rather thandriver abuse. It also appears that the record of repetitiverepairs could be equally attributable to inherent defectsin the particular vehicle or to inadequate or improperrepair, as contrasted with driver abuse. Creditable sup-port for such a conclusion was presented by witnessesMetcalf and Ambs who indicated that Scurek's truck wasnot kept in good condition. Moreover, there is no show-ing that repairs other than those made in connectionwith the May 5, 1980, incident were chargeable toScurek because of his inability or misconduct and, infact, the first time a vehicle breakdown was alleged to beScurek's responsibility was shortly after he engaged inthe above-described protected actions.As a result of the General Counsel's prima facie show-ing, the burden shifts to Respondent to show that thedischarge would have taken place even in the absence ofthe protected conduct. Accordingly, the speculativenature of Respondent's conclusions as to misconductwith respect to Scurek's operation of his vehicle, in theface of the contrary conclusions expressed by other wit-nesses, works against Respondent's position and, accord-ingly, I cannot conclude that Respondent has shown thatScurek would have been discharged merely as a result ofthe vehicle damage.I conclude that Respondent's alleged justification wasa pretext and not the real motive for Scurek's discharge.The dominant reason for the discharge was Scurek's pro-tected activity regarding pay claims and assault charges.I further conclude that Respondent has not persuasivelyshown that Scurek would have been discharged even ifhis protected conduct had not occurred. Under these cir-cumstances, I conclude that the General Counsel has methis overall burden of proof, consistent with the motiva-tion criteria set forth in Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980), and Castle InstantMaintenance/Maid, Inc., 256 NLRB 130 (1981), and thatby discharging Scurek on May 9, 1980, Respondent vio-lated Section 8(aXl) of the Act as alleged.CONCLUIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Edward W. Scurek on May 9, 1980,Respondent engaged in an unfair labor practice in viola-tion of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below which is designedto effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to offerEdward W. Scurek immediate and full reinstatement tohis former position or, if that position no longer exists, toa substantially equivalent position without prejudice tohis seniority or any other rights or privileges he previ-ously enjoyed. It is also recommended that Respondentbe ordered to make Edward W. Scurek whole for thelosses which he suffered as a result of his termination inaccordance with the method set forth in F. W WoolworthCompany, 90 NLRB 289 (1950), with interest as pre-scribed by the Board in Florida Steel Corporation, 231NLRB 651 (1977).[Recommended Order omitted from publication.]352